Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 1 of 21 PageID 223



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA

                                 Case No. 18-cr-411-T-36AEP


   UNITED STATES OF AMERICA

   v.

   GUSTAVO ADOLFO YABRUDI,

                     Defendant.
   __________________________________ /

    DEFENDANT’S MOTION FOR DOWNWARD VARIANCE AT SENTENCING
            AND INCORPORATED MEMORANDUM OF LAW

          COMES NOW, the Defendant, GUSTAVO ADOLFO YABRUDI, by and through

   undersigned counsel and pursuant to Fed. R. Crim. P. 32, respectfully requests a downward

   variance under the factors set forth in § 3553(a).

                                   I.      INTRODUCTION

           In support of this request, Yabrudi submits the following which, when considered

   along with Yabrudi’s Sentencing Memorandum, demonstrates that Yabrudi’s offense and

   case is not adequately considered by the formulaic application of the Sentencing Guideline

   and the “loss” table. The Sentencing Commission crafted the guideline and loss table

   simply as a matter of “policy,” without any empirical analysis to support it. Lost in the

   inherently unreliable numbers is Yabrudi’ otherwise spotless record and service he

   provided the United States Government as a confidential informant, his low risk of

   recidivism, the collateral consequences he has already suffered as a result of his case, the

   uniqueness of this case, and the unnecessary disruption that additional time behind bars

   would create to Yabrudi and his family.




                                                 1
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 2 of 21 PageID 224



          For all of these reasons, the Court should base Yabrudi’s sentence on a careful

   analysis of all the § 3553(a) factors which, together, establish that the sentence that is

   “sufficient, but not greater than necessary,” to achieve the goals of sentencing as required

   by § 3553(a)(2) is a sentence which does not involve additional imprisonment.

                                       MEMORANDUM

   I.     The Statutory Scheme

          As the Court knows, the Sentencing Guidelines are no longer mandatory and are

   not even presumed to be reasonable; they are just one of many factors to be weighed when

   selecting a disposition that is sufficient but not greater than necessary to satisfy the

   purposes and goals set forth in § 3553(a). Gall v. United States, 552 U.S. 38, 49-50 (2007).

   Under Gall, the advisory Guideline range does not have “any particular weight.” United

   States v. Irey, 612 F.3d 1160, 1217 (11th Cir. 2010) (en banc). The Court must conduct its

   own evaluation of the § 3553(a) factors and may “reject (after due consideration) the advice

   of the Guidelines.” Kimbrough v. United States, 552 U.S. 85, 113 (2007).

          The “overarching provision” of §3553(a) is to impose a sentence sufficient, but not

   greater than necessary, to meet the goals of sentencing established by Congress. If a

   sentence other than imprisonment would be sufficient to meet those goals, then the Court

   must impose such an alternative. Section 3553(a) directs courts to consider, (1) “the nature

   and circumstances of the offense,” (2) “the history and characteristics of the defendant,”

   (3) “the sentencing range established” by the Guidelines; (4) the need for the sentence

   imposed to reflect the seriousness of the offense, and to deter the criminal conduct, (5) “the

   need to avoid unwarranted sentence disparities among defendants” nationally; and (6) the

   “need to provide restitution to any victims of the offense.”




                                                 2
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 3 of 21 PageID 225



   II.    Applying Section 3553(a) Factors:

           A. The History and Characteristics of the Defendant

              1. The first and only offense in Yabrudi’s life

          Except for the instances surrounding this case, Yabrudi has lived as an exemplary

   member of his community during his entire life. Prior to this case Yabrudi only had two

   driving infractions on his record. He has always maintained employment, cared and

   provided for his children, and cared for his family. Most importantly, Yabrudi volunteered

   to work as a Confidential Informant (herein after “CI”) for the DEA, putting his life at risk

   to help the Government identify and capture targets. Unfortunately, for a brief period,

   Yabrudi’s moral compass failed him, and he let himself be led astray by the very agent that

   initially recruited him, Co-Conspirator 3 (as identified in the Plea agreement). For that

   lapse of judgement, he has paid a dear price in the loss of his freedom, loss of his business,

   damage to his reputation, a lifelong risk to his and his family’s safety due to being known

   as a DEA CI, and most importantly in the shame and disappointment he has brought upon

   his family, especially his children.

          Yabrudi was born in June 1978 in Venezuela to Aura Elena Pena and Teofilo Jose

   Yabrudi. In 2003, Yabrudi migrated to the United States from Venezuela and lived in the

   Southern District of Florida. Yabrudi originally worked for his family business, buying

   merchandise such as clothes and jewelry then shipping it back to Venezuela for resale.

   Yabrudi then started working in the construction industry and specialized in floor

   installation. He opened his own construction company and worked in the construction

   industry until the time of his arrest in 2017. Except for a short time in his life, Defendant

   lived an exemplary life and was a model citizen: he learned a trade, held a job, opened his




                                                 3
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 4 of 21 PageID 226



   own company, started a family, and was never in trouble with the law. Unfortunately, that

   all changed when he was recruited to become a confidential informant for the DEA.

          Yabrudi was introduced to Co-Conspirator 3 by a friend at the gym in Miami,

   Florida, in approximately 2011. During their initial meetings, Co-Conspirator 3 recruited

   Yabrudi to become a Confidential Informant (“CI”) for the DEA. He explained that the

   DEA needed people like Yabrudi who had a lot of international business contacts. Co-

   Conspirator 3 explained how Yabrudi could make good money working as a CI and how

   he would be helping the DEA identify and arrest criminals. Yabrudi accepted the offer and

   became a CI for the DEA. It should be noted that unlike many CIs who are working time

   off their sentences or work for the DEA because they were caught doing something illegal,

   Yabrudi was recruited due to his connections in the South Florida and Venezuela business

   communities. For years, Yabrudi worked under the direction and supervision of Co-

   Conspirator 3. Yabrudi became a very effective CI providing high value information

   leading to many arrest and money seizures. Yabrudi worked with DEA groups in Miami,

   Boston, and Chicago. Furthermore, Yabrudi was used as a sub-source by DEA groups in

   Miami (even when not signed up with them) in which he provided valuable information.

          Yabrudi’s responsibility as a CI included identifying individuals or companies in

   the United States who would buy dollars and pay the equivalent money in Colombia pesos

   (the Black-Market Peso Exchange). The dollars that Yabrudi would try to find buyers for

   was money picked up by DEA off the streets (likely from drug traffickers) and deposited

   into DEA undercover accounts. Once Yabrudi found a buyer for the dollars, write transfers

   were then made to the buyers from the DEA accounts; these buyers would then be

   identified for investigation by the DEA. Co-Conspirator 4 (Co-Conspirator 4 as identified




                                              4
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 5 of 21 PageID 227



   in the plea agreement) was also a DEA CI who had many contacts and clients who sold

   dollars in the U.S. and wanted the equivalent in pesos in Colombia. Because Yabrudi’s

   contacts and Co-Conspirator 4’s contacts were complimentary, Yabrudi was instructed to

   work closely with Co-Conspirator 4. In addition, while not working as an official source

   for Miami DEA Yabrudi would work as a sub-source for Co-Conspirator 4. When working

   as a sub source, the DEA in Miami instructed Yabrudi to communicate all his action

   through Co-Conspirator 4 and would even direct Co-Conspirator 4 to share seizure

   payments with Yabrudi for his work. This arraignment is outside stander operating

   procedures for DEA and is just another example of how Yabrudi was set up for failure by

   the very agents who should have been looking out for him. When we see these gray area

   arrangements being approved by DEA agents, we can begin to understand how it was

   possible for Yabrudi to have failed to clearly identify what was acceptable and what was

   not.

          Over time Co-Conspirator 3, the agent who recruited Yabrudi and initially handled

   him, began to ever so slightly push and request actions from Yabrudi that were in a gray

   area. As in many cases there was never a formal conversation as to performing illegal

   activity, instead small actions and favors were requested by Co-Conspirator 3 and Co-

   Conspirator 4 of Yabrudi. Requests were innocuous at first or what might be considered in

   a gray area, but gradually over time the requests became clearly illegal. Co-Conspirator 3

   and 4 would ask Yabrudi to do certain favors for them, like buy gifts, loan them money

   (which was never repaid), and so on. Eventually, these requests and favors fell clearly

   outside the law such as the opening of a bank account under someone else’s name and

   advising buyers of dollars to change bank accounts to avoid DEA attention. Unfortunately




                                               5
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 6 of 21 PageID 228



   for Yabrudi, he failed to refuse and report the illegal requests made by his Co-conspirators.

   Yabrudi understands that he had a moral and legal duty to know and identify that what was

   being asked of him was illegal. Yabrudi understands that because he failed to exercise the

   moral courage required of him and report the activities of Co-Conspirator 3 and Co-

   Conspirator 4 to other members of the DEA, he finds himself before this Court. However,

   Yabrudi respectfully requests that this Court consider the incredibly unique and difficult

   situation he found himself in. As a society we acknowledge the incredible power and

   influence a person in a position of authority has over a subordinate. See Milgram, S. (1963).

   Behavioral Study of obedience. The Journal of Abnormal and Social Psychology, 67(4),

   371-378.http://dx.doi.org/10.1037/h0040525 (in this famous Yale study, participants were

   lead to believe they were administering an electrical shock to another participant. The study

   found many individuals were willing to administer electrical shocks of significant voltage

   simply based on the insistence of an experiment monitor wearing a lab coat). It is incredibly

   difficult to stand up and refuse someone that we believe has legitimate authority, this

   pressure and power is multiplied tenfold when the individual exercising authority and

   power is a law enforcement agent with the world’s premier drug enforcement agency, the

   DEA. Someone who uses their badge and gun as a shield to conduct illegal activity is not

   someone who takes kindly to subordinates deifying them.

          From the time of his arrest in this matter, Yabrudi has completely and fully

   cooperated with the Government in its investigation despite the dangers to him and his

   families’ life. Moreover, Yabrudi has also assisted the Government in obtaining the

   cooperation of other witnesses in this case. Unlike in other cases where defendants simply

   state that cooperation may endanger their lives, here Yabrudi has continued to cooperate




                                                6
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 7 of 21 PageID 229



   even after receiving legitimate death threats on his life via messages sent directly to his

   wife and to undersigned counsel. Moreover, prior to the previously scheduled sentencing

   date, Yabrudi’s family in Venezuela received funeral wreaths at their home threating

   Yabrudi’s life: yet Yabrudi has been steadfast and unwavering in his commitment to assist

   the Government with its investigation. In addition, news stories of this case have made it

   known that not only is Yabrudi cooperating in this case, but also that he was a longtime

   DEA CI. See Relevant News Articles, attached hereto as Exhibit A. As a result, Yabrudi

   not only has to worry about danger to his life based on his cooperation in this case, but

   most also now worry about possible dangers resulting from his years of CI work with the

   DEA. Furthermore, Yabrudi forfeited property to the DEA following his arrest amounting

   to approximately $10,300.00. See DEA Agency Case Number M1-17-0044.

          Lastly, Yabrudi has no prior criminal history and has abided by ever requirement

   of release in this case for over a year without issue. While Yabrudi’ lack of criminal history

   will be partially taken into account in calculating his advisory guideline range, there is no

   bar in using it as a basis for a variance. See United States v. Chase, 560 F.3d 828, 831 (8th

   Cir. 2009). The Eleventh Circuit affirmed the use of this factor, in combination with others,

   to affirm a downward variance in United States v. Pugh, 515 F.3d 1179 (11th Cir. 2008),

   as have numerous other courts around the country1.




   1
    See, e.g., United States v. Howe, 543 F.3d 128, 132-33 (3d Cir. 2008); United States v.
   Hadash, 408 F.3d 1080, 1084 (8th Cir. 2005); United States v. Marsh, 820 F. Supp. 2d 320,
   360 (S.D.N.Y. 2011); United States v. Davis, No. 07 Cr. 727 (HB), 2008 U.S. Dist. LEXIS
   44030; 2008 WL 2329290 (S.D.N.Y. June 5, 2008); United States v. Toback, No. 01 Cr.
   410, 2005 U.S. Dist. LEXIS 6778; 2005 WL 992004 (S.D.N.Y. April 14, 2005).


                                                 7
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 8 of 21 PageID 230



              2. Acceptance of Responsibility.

          The procedural history of this case is somewhat tortured. Initially, Yabrudi was

   arrested on January 29, 2018, by Miami-Dade police on money laundering charges

   resulting for the same events as in this case. Yabrudi was released on bond on February 14,

   2018, in that state case. Then Yabrudi was arrested on March 20, 2018, regarding the same

   charges by DEA-Dallas based on a warrant from the Eastern District of Texas. He was

   ultimately released on bond on July 12, 2018, Yabrudi has been on restriction and

   monitoring since July 12, 2018, without incident. The Eastern District of Texas Complaint

   was ultimately dismissed and Yabrudi was charged based on a waiver of indictment via

   Information in the Middle District of Florida (the current case). It is important to note that

   all the aforementioned cases involve the same acts and are not based on separate actions

   by Yabrudi. From the beginning, Yabrudi has cooperated with the Government. Yabrudi

   was truthful and provided the Government with any and all information it sought. Yabrudi

   has participated in approximately nine (9) debrief sessions with the Government and helped

   secure the cooperation of other witnesses as well as providing physical evidence. While

   Yabrudi is receiving a reduction for acceptance within the PSR it is still a factor the Court

   should consider when looking at the totality of the case and defendant.

           B. Nature and Circumstances of the Offense

              1. Role and details of the offense

          Yabrudi has plead and been found guilty of conspiracy to commit money

   laundering. However, additional details regarding this offense should be brought to the

   Court’s attention prior to sentencing. First, Yabrudi was not the architect or mastermind

   behind this conspiracy. As detailed above and in the Plea agreement in this case, this




                                                 8
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 9 of 21 PageID 231



   conspiracy involved a multitude of individuals, Co-Conspirators 1 & 2 (as described in the

   plea agreement) who received dollars in the united states and paid the equivalent pesos in

   Colombia, Co-Conspirator 3, corrupt DEA agent, and Co-Conspirator 4, a DEA CI, who

   Yabrudi was made to report and answer to. Yabrudi’s role in this conspiracy was minor

   compared to the other members described above as he was only involved in finding buyers

   for US dollars. Co-Conspirator 4 was the individual with connections to drug traffickers

   and narcos who provided the US dollars for sale and wanted the sums paid in Colombian

   pesos. Co-Conspirator 3 was the individual who assured Yabrudi and Co-Conspirator 4

   access to DEA undercover accounts in order to facilitate the transactions. Co-Conspirators

   1 and 2 were individuals who purchased US dollars, laundered the funds via their

   businesses, and paid in pesos in Colombia to the narcos, the actual laundering of money.

   Yabrudi’s role in this conspiracy when compared to the others was minor. He answered to

   others, he did not manage nor control anyone, and did not perform any of the actual

   laundering of money. Yabrudi’s role was limited to a broker or someone who connected

   interested parties. The more involved actions taken by Yabrudi regarding the opening of

   the bank account and directing targets to change bank accounts were at the direction and

   insistence of Co-conspirator 3 and 4. While these details do not justify or absolve Yabrudi

   from responsibility for his part in the offense, it does give the Court a more complete

   picture of Yabrudi’ role and culpability in comparison to others. Based on the

   aforementioned, a variance by the Court in this case is justified.

              2. The Arbitrariness of the Loss Table

          As previously noted, Yabrudi’s Offense Level is largely driven by the estimated

   loss funds figure—18 of the levels in Yabrudi’s advisory guideline were added solely based




                                                9
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 10 of 21 PageID 232



    on the amount of established by this table. The only other enhancement in § 2B1.1, the

    section applicable to this case, relates to Yabrudi’s knowledge that the laundered funds

    were connected to drug trafficking, which in this case is applicable, but only because all

    money was connected to DEA investigations. By contrast, in § 2A, governing violent

    crimes, there are no double-digit enhancements. The only other double-digit enhancements

    in the Guidelines relate to terrorism.2 Strapping Yabrudi with a 18-level enhancement for

    a monetary amount that he did not personally launder is simply unjust and underscores the

    mistake made by the Sentencing Commission in creating the loss table based on a “policy”

    decision rather than, as with most other Guidelines, on empirical research. See United

    States v. Bonilla, 618 F.3d 102 (2d Cir. 2010); United States v. Herink, No. 10CR169, 2012

    U.S. Dist. LEXIS 105549, at *12 (D. Neb. July 30, 2012). This Court would be free to

    reject the Sentencing Commission’s policy choices even if empirically based. Kimbrough

    v. United States, 552 U.S. 85, 101 (2007); United States v. Cavera, 550 F.3d 180, 191 (2d

    Cir. 2008). The Court should do so and join the chorus of other courts that have found the

    loss table to be “of no help,” Watt, 707 F. Supp. 2d at 151, and not a basis for “realistic

    guidance.” United States v. Parris, 573 F. Supp. 2d 744, 750-51 (E.D.N.Y. 2008).

           Treating a money laundering cases (especially one this peculiar based on the

    involvement of a corrupt DEA agent) as worse than violent domestic terrorism is not,

    contrary to the Sentencing Commission, sound sentencing policy. It is therefore not

    surprising that scholars have recognized that a wooden application of the Guideline in



    2
      There are 15 level enhancements for trafficking in portable rockets (2K2.1(b)(3)(A) and
    for boarding air planes with bombs (2K1.5(b)(1)), and there are 12 level enhancements for
    committing a felony to promote terrorism (3A1.3(a)) and for obstruction of justice related
    to terrorism (2J1.2(b)(1)(C).



                                                10
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 11 of 21 PageID 233



    situations like Yabrudi’s would produce unjustified, exaggerated sentences. 3 And, as

    discussed at various points throughout this Memorandum, examples of the judiciary’s

    profound and nearly universal hostility to the Guideline and the excessive sentences it

    produces abound. The 2016 a study of the judiciary’s views on the loss table confirm that

    the trend steadily increased between 2002 and 2012. See Jillian Hewitt, Fifty Shades of

    Gray: Sentencing Trends in Major White-Collar Cases, 125 YALE L. J. 1018 (Feb. 2016).

    The Department of Justice itself has recognized that the loss Guideline has “lost the respect

    of a large number of judges” and that these judges have, as a result, been disregarding the

    Guideline entirely “with increasing frequency.”4 The loss table ignores the differences

    between violent and non-violent crimes, the kind of person each defendant is, and is a

    “relatively weak indicator of the moral seriousness of the offense or the need for

    deterrence.” United States v. Emmenegger, 329 F. Supp. 2d 416, 427 (S.D. N.Y. 2004).




    3
      See, e.g., Derick R. Vollrath, Losing The Loss Calculation: Toward A More Just
    Sentencing Regime In White-Collar Criminal Cases, 59 DUKE L.J. 1001, 1020 (2009)
    (“The sentencing of federal white-collar criminal defendants is deeply flawed. The
    guidelines recommend sentences that are generally too harsh. Moreover, the guidelines
    place undue emphasis on the loss calculation, and imprecise measure that fails to accurately
    correlate with the defendant's culpability.”); Paul J. Hofer & Mark H. Allenbaugh, The
    Reason Behind the Rules, 40 AM. CRIM. L. REV. 19, 70-71 (Winter 2003) (stating that
    even certain Commissioners have noted the “false precision” of the monetary loss
    guidelines) (citation omitted); Jeffrey S. Parker & Michael K. Block, The Limits of Federal
    Criminal Sentencing Policy; Or, Confessions of Two Reformed Reformers, 9 Geo. Mason
    Law Rev. 1001, 1053-54 (2001) (criticizing the guideline loss table’s “gratuitous increases
    in punishment levels,” and noting the absence of any empirical research to support the loss
    tables).
    4
      June 28, 2010 letter to Hon. William K. Sessions II, Chair of the Sentencing Commission
    from Jonathan Wrobleski, Director, Office of Policy and Legislation, pp. 2, 4.


                                                 11
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 12 of 21 PageID 234




                3. The amount established by the Loss table in this case Overstates the
                   Seriousness of the Actual Loss.

            Yabrudi does not object to the Court using the loss table as the measure of laundered

    money for purposes of calculating his advisory Guideline range. Nor does he seek or intend

    there to be an evidentiary hearing on any aspect of loss. However, he does believe that loss

    table overstates the harm in this case—a fact that the Court should consider in determining

    a fair and just sentence in this case.

            The loss figure assumes that every single dollar was laundered by Yabrudi, when

    in fact, Yabrudi was a small cog in a large machine which laundered these funds. The

    estimated $7 million in this case were all picked up by DEA off American streets with

    information provided by Co-conspirator 4, and other CIs like him, who had connections

    with drug traffickers. After this money was picked up off the streets in cash, it was

    deposited into DEA accounts at which point CIs like Yabrudi were instructed to find buyers

    for the dollars. Yabrudi would reach out to his network and inquire if anyone was interested

    in buying the dollars and paying them back in pesos. When buyers were located, Yabrudi

    would pass along their account information to DEA agents to make the wire transfers. The

    actual trade-based money laundering involving the buying of goods, shipping them, and

    selling them internationally was done by individuals like Co-Conspirator 1 and 2, not

    Yabrudi. In this case, Yabrudi’s “loss” amount was calculated based on the money that

    entered the fraudulent account he created at Co-Conspirator 3’s request and because he

    advised Co-Conspirator 1 to change his bank accounts, again at Co-Conspirator 3 and 4’s

    request. The intended loss figure was not based on an examination of the dollars that




                                                 12
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 13 of 21 PageID 235



    Yabrudi himself laundered. Based on the foregoing, Yabrudi is deserving of a downward

    variance.

                4. The Specific Offense Characteristic pursuant to USSG §2S1.1(b)(1)
                   which enhances six (6) levels does not accurately reflect the
                   circumstances of this case.

           As above, Yabrudi does not object to the Court applying the USSG §2S1.1(b)(1)

    enhancement for purposes of calculating his advisory Guideline range. Nor does he seek

    or intend there to be an evidentiary hearing on this enhancement. However, he does believe

    that the enhancement does not accurately reflect the circumstance in this case—a fact that

    the Court should consider in determining a fair and just sentence in this case.

            USSG §2S1.1(b)(1) provides for a six (6) level enhancement when the defendant

    knew or believed that any of the laundered funds were the proceeds of or were intended to

    promote and offense involving the manufacture, importation, or distribution of a controlled

    substance. Here it is part of the plea agreement that Yabrudi admits to having knowledge

    that the laundered funds related to drug trafficking. However, this case is different from

    others in that Yabrudi was working with the DEA and knew that these funds were being

    monitored by said agency. Clearly the DEA’s focus is drug trafficking so there is no other

    connection this money would have. However, as explained above, Yabrudi did not have

    connections with drug traffickers or narcos, his connections were with individuals and

    businesses that bought dollars and used them to purchase merchandise like electronics. In

    this case, Co-Conspirator 3 and 4 were the individuals who had connections with drug

    traffickers and new exactly where the money was coming from and where it was heading.

    Based on the foregoing, Yabrudi believes the Court is well within its discretion to grant a

    variance below the currently sentencing guideline range.




                                                13
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 14 of 21 PageID 236



            C. Respect for the Law and Just Punishment

               1. Respect for the law

           The Supreme Court recognized in Gall that fashioning a sentence “to promote

    respect for the law” does not invariably point towards harsher sentences. Referring to the

    “unique facts of Gall’s situation,” which included his voluntary rehabilitation, the Court

    agreed that “a sentence of imprisonment may work to promote not respect, but derision, of

    the law, if the law is viewed merely as a means to dispense harsh punishment without

    taking into account the real conduct and circumstances involved in sentencing.” Gall v.

    United States, 552 U.S. 38, 54 (2007). That would be true here as well.

               2. Just punishment and collateral consequences

           In this case, Yabrudi has served approximately one hundred and thirty (130) days

    behind bars (approximately 4 months). However, the conditions in which he spent those

    four (4) months bares significant consideration by the Court as it was time served under

    difficult conditions. Yabrudi was transported from Florida to Georgia under custody, then

    to Oklahoma, and finally to Texas; a process involves countless hours shackled in place on

    aircrafts, buses, and transfer facilities. This transportation trips were tortures especially

    given Yabrudi’s medical history of ulcerative colitis which flairs up due to stress. In Texas,

    Yabrudi was housed in a “tank” which housed eight (8) inmates in close quarters and

    provided them with only two (2) hours a week outside of their cell. Yabrudi was separated

    from all friends and family during this time as he knew no one in Texas. As a result of his

    incarceration, Yabrudi’s floor installation business collapsed and his family faced dire

    financial pressure.




                                                 14
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 15 of 21 PageID 237



           Lastly, Yabrudi has been on conditional release for over one (1) year, he has been

    under electronic monitoring and has had a curfew which he has abided by during said time.

    Furthermore, as a condition of his release Yabrudi was forced to move his entire family to

    another state and out of Florida due to the security concerns related to his cooperation.

    Yabrudi and his family have had to leave the only place they have ever known and start

    over as a result of this case. These is also a form of punishment which Yabrudi has endured

    as a result of this case because his freedom has been restricted and his ability to choose

    were to live has been made for him.

           Numerous courts have recognized that the collateral consequences of a conviction

    can be nearly as harsh, and far more permanent, than even a short prison term5. Yabrudi

    has already suffered various collateral consequences as a result of this case. He lost his

    company which he had been building for years, he has been affected economically and had

    to rely on the kindness of his family to survive, and he has suffered the public shaming of

    having people in his community and professional circles learn of his arrest and now

    conviction. Furthermore, Yabrudi will live the rest of his life looking over his shoulder as

    a result of the cooperation in this case and due to the public knowledge, that was a DEA

    CI. See Exhibit A.

            With Yabrudi’ financial hardship, the abrupt end of his professional career and the

    destruction of an unblemished reputation, having already served four (4) months in prison,



    5
      See, e.g., United States v. Gaind, 829 F. Supp. 669, 671 (S.D.N.Y. 1993) (granting
    downward departure where defendant was punished by the loss of his business); United
    States v. Samaras, 390 F. Supp. 805, 809 (E.D. Wis. 2005) (granting variance in part
    because defendant lost a good public sector job as a result of his conviction). Cf. United
    States v. Coughlin, No. 06-20005 (W.D. Ark. February 1, 2008), 2008 U.S. Dist. LEXIS
    11263, at **21-27 (for white collar crime, probation and home detention more effectively
    accomplish the goals of § 3553(a)(2) than imprisonment).


                                                15
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 16 of 21 PageID 238



    and over a year of restricted freedom, sentencing Yabrudi to additional jail time would be

    unnecessary for the justice system to provide just punishment. See United States v. Vigil,

    476 F. Supp. 2d 1231, 1235 (D. N.M. 2007) (finding variance appropriate where defendant

    was collaterally punished by the loss of his position and reputation, widespread media

    coverage, and emotional toll of two lengthy trials). Yabrudi has already and will continue

    to be “justly punished” for this case without the need for additional prison time. Hence, a

    downward variance is justified in this case.

    D.     Deterrence and Protection of the public.

           This factor “unquestionably envisions more severe sentences for defendants

    considered more likely to commit further crimes and less severe sentences for those

    unlikely to commit crimes.” United States v. Rodriguez, 724 F. Supp. 1118, 1120 (S.D.N.Y.

    1989). Yabrudi is forty-one (41) years old, is a first-time offender, has a profession (floor

    installer), and has a family including two (2) small children and one (1) adult child. Based

    on his age, education, and criminal history category alone, Yabrudi has a statistically low

    risk of recidivism. In imposing a sentence sufficient, but not greater than necessary, to

    accomplish the goals of sentencing—deterrence, protecting the public, and promoting

    respect for the law—the Court should, as a threshold matter, consider the statistically low

    risk of recidivism presented by Yabrudi’s history and personal characteristics. See, e.g.,

    United States v. Clay, 583 F.3d 739 (11th Cir. 2007) (affirming variance from 188-235 to

    60 months imprisonment due to finding that the defendant was not likely to re-offend). In

    a similar case, much lower sentences have often been approved. See e.g., United States v.

    Hochrek, No. 09-CR-118, 2011 U.S. Dist. LEXIS 71035, at *9 (E.D. Wis. June 30, 2011)

    (defendant convicted of mortgage fraud with a Guideline range of 46-57 months sentenced




                                                   16
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 17 of 21 PageID 239



    to a one year split sentence of 6 months in prison and 6 months home confinement, in part,

    because “given [the defendant’s] age [50] and lack of any prior record, defendant did not

    pose a threat to the public”).

           In upholding a deviation from the Guidelines where a district court-imposed

    probation instead of jail time, the Supreme Court in Gall recognized that “[o]ffenders on

    probation are nonetheless subject to several standard conditions that substantially restrict

    their liberty.” Gall, 552 U.S. at 48 (listing restrictions imposed on probationers, and

    quoting the Advisory Council of Judges of National Council on Crime and Delinquency,

    Guides for Sentencing 13-14 (1957) (“Probation is not granted out of a spirit of

    leniency…probation is not merely letting an offender off easily” (internal citations

    omitted)); see also Coughlin, 2008 U.S. Dist. LEXIS 11263, at *22 (“Home detention and

    probation can be severe punishments, hugely restrictive of liberty, highly effective in the

    determent of crime and amply retributive”). For many, these penalties are as damaging as

    a custodial sentence and achieve the goals of Section 3553(a)(2). See Id. at *27 (“the

    severely punitive quality of probation [is] capable of deterring corporate executives” from

    engaging in similar conduct again). In United States v. Musgrave, 647 Fed. Appx. 529 (6th

    Cir. 2016), the defendant, a certified public accountant, was convicted of a $1.7 million

    scheme to defraud the Small Business Administration and a bank. The court approved a

    variance down from a Guideline range of 57-71 months imprisonment to a sentence of one

    day of imprisonment with credit for the day of processing, five years of supervised release

    with 24 months of home confinement, a fine of $250,000 and payment of $1.7 million in

    restitution. The court did so based on Musgrave’s history as a successful businessman and

    employer, his extensive work in the community, support from family and friends, lack of




                                                17
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 18 of 21 PageID 240



    criminal history, and promised payment of restitution. In this case, a split sentence of

    eighteen (18) months with half home confinement and a period of supervised release would

    be appropriate and meet the goals of Section 3553(a).

    E.     Sentencing range produced by the Guideline

           Under the current PSR, the advisory guideline recommends a sentence between 87-

    108 months. The Government has also filed a 5K motion requesting a two (2) level

    reduction based on Yabrudi’s cooperation thus far. This would result in an offense level of

    27 and a recommended range between 70-87 months. Lastly, if the Court accepts

    Defendant’s argument on a minor role reduction for Yabrudi, the advisory base offense

    level would be a 25 with guideline recommendation of between 57-71 months.

           In this case, Yabrudi has already served four (4) months of prison time under

    significantly difficult conditions. Moreover, he has also lived over one (1) year under

    restricted liberty with a curfew and electronic monitoring. The disruption that a sentence

    requiring significant prison time would cause to Yabrudi, his family, and his children does

    not serve the ends of justice. Specifically, Yabrudi’s two minor children have been

    significantly affected by this case after seeing their father arrested in the middle of the

    night, having to leave everything they ever knew, and move to another state. Yabrudi’s life

    is solely committed to work and family. Yabrudi has paid dearly for his crime and further

    prison time would be unnecessary to assure adequate punishment in this case. For said

    reasons, we respectfully request a sentence variance below the guideline range.

    F.     Sentencing Disparities and the Extent of the Variance.

            Most courts consider that this factor looks to “national” disparities between

    defendants with similar records who have been found guilty of similar conduct—not




                                                18
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 19 of 21 PageID 241



    disparities between codefendants. See United States v. Conatser, 514 F.3d 508, 521 (6th

    Cir. 2008); United States v. Parker, 462 F.3d 273 (3d Cir. 2006). Based on national

    statistics, individuals sentenced under USSC §2B1.1 (as in this case) have historically

    received an average sentence of approximately twenty-four (24) months. This data covers

    a span of approximately nine (9) years:




    USSC, 2009-2018 Datafiles, USSCFY09-USSCFY18. However, Yabrudi currently has a

    sentencing guideline recommendation of 87-108 months. This is a sentence of

    approximately 63 additional months over the average, assuming he were to receive a low-

    end score.




                                              19
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 20 of 21 PageID 242



           When we look more specifically at money laundering cases, we see that the national

    and 11th Circuit statistics are also well below the sentence currently recommended for

    Yabrudi:




    United States Sentencing Commission, Statistical Information Packet, Fiscal Year 2017,

    Eleventh Circuit, at p. 10. As can be seek above, the average sentence for money laundering

    cases Nationally is 30 months; while the average for the 11th Circuit is 37 months.

    However, these numbers are skewed upward because cases in which no prison time was

    required are not included in the average. In this case, Yabrudi’s recommended sentence is




                                                20
Case 8:18-cr-00411-CEH-AEP Document 39 Filed 07/23/19 Page 21 of 21 PageID 243



    well above the national and circuit average. For these reasons, Yabrudi should receive a

    downward variance from the Court.

                                             CONCLUSION

           “It has been uniform and constant in the federal judicial tradition for the sentencing

    judge to consider every convicted person as an individual and every case as a unique study

    in the human failings that sometimes mitigate ... the crime and the punishment to ensue.”

    Koon, 518 U.S. at 113. In this case, basing a sentence on the rigid following of the

    Sentencing Guideline would underscore the “travesty of justice that sometimes results from

    the guidelines’ fetish with abstract arithmetic, as well as the harm that guideline

    calculations can visit on human beings if not cabined by common sense.” United States v.

    Adelson, 441 F. Supp. 2d 506, 512 (S.D.N.Y. 2006)), aff’d, 301 Fed. Appx. 93 (2d Cir.

    2008). For these reasons set forth above, we respectfully request a sentence sentence which

    does not involve further imprisonment.

       Dated: July 23, 2019                              Respectfully submitted,

                                                         /s/ Leonardo E. Concepcion
                                                         Leonardo E. Concepcion, Esq.
                                                         Concepcion Law
                                                         6405 NW 36 Street,
                                                         Suite 210A
                                                         Virginia Gardens, Florida, 33146
                                                         Telephone: (305) 791-6529
                                                         Email: LC@Lconcepcionlaw.com

                                 CERTIFICATE OF SERVICE

    I certify that on July 23, 2019, my office electronically filed the foregoing with the Clerk
    of Court using the CM/ECF. I also certify that this document is being served on all counsel
    of record either by transmission of Notices of Electronic Filing generated by CM/ECF.

                                                                 /s/ Leonardo E. Concepcion
                                                                 FL Bar No.: 0106317




                                                21
